Citation Nr: 1530530	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

 2.  Entitlement to service connection for a left shoulder/arm disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002 and from January 2006 to April 2007.  He also had additional periods of active duty for training and National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his cervical spine and left shoulder disabilities began while serving in Afghanistan in 2006 due to long periods of wearing body armor.  His military occupational specialty was infantry.  Further, a buddy statement submitted in December 2010 indicated that he served with the Veteran and that the Veteran's duties included commanding and leading convoys at least three times weekly to the surrounding Provinces, and that generally all soldiers wore full body armor which would weigh upwards of 40 pounds.  In this statement, the Veteran's former comrade also indicated that the lived together in service and he can recall the Veteran's physical discomfort and deterioration as the year-long rotation continued.  The Board notes that a MRI performed three months after the Veteran's discharge from service in April 2007 showed cervical degenerative disc disease.  Additionally, on October 2009 VA joints examination, cervical spine degenerative disc disease and spinal stenosis were diagnosed, as well as left shoulder strain and mild degenerative changes.  Thus, there is evidence of additional disability of the left shoulder other than that contemplated by the currently service-connected weakness, fatigue and pain of the left upper extremity.  Considering this evidence, the Board finds that a VA examination to obtain medical opinions is warranted.  See McLendon v. Nicholson, 20 Vet. App. 27 (2007).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records related to the Veteran's cervical spine and left shoulder/arm.

2.  After completion of directive #1, schedule the Veteran for an examination(s) to address the etiology of any diagnosed cervical spine and left shoulder/arm disability entities.  Following examination of the Veteran and review of his record, the examiner(s) should respond to the following:

(a)  Please indicate all diagnosed cervical spine disability entities.

(b)  As to each cervical spine entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to his service?

(c)  Please indicate all diagnosed left shoulder/arm disability entities.

(d)  As to each left shoulder/arm entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to his service?

The examiner must explain the rationale for any opinions given.  The explanation should include discussion of the lay statements of record.

3.  After the above development is complete and any other development that may be warranted, readjudicate the claims for service connection for cervical spine and left shoulder/arm disabilities.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




